DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A terminal disclaimer (TD) filed by an Applicant on 18 January 2022 to disclaim prior Patent #10,671,338 has been considered.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Mr. Benjamin A. Tramm on 25 January 2022.
The application has been amended as follows:

37. (Currently Amended) A system for saving media content for later playback in a particular context comprising:
a media-delivery system comprising:
a media server application comprising a media stream service, a media data store, and a media application interface;
a media playback context application comprising a media context association engine and a context data store;
a processing device; and
a memory device encoding instructions that, when executed by the processing device, cause the media-delivery system to:
establish a new user activity context by causing the media-delivery system to:
voice inputs comprising one or more context detection parameters and a context description for the new user activity context; and
communicate, with the media context association engine, the one or more context detection parameters and the context description to the context data store;
save media content to  the established new user activity context by causing the media-delivery system to:
receive voice inputs at the media context association engine, the voice inputs comprising a selection of one or more media content items and a selection to link  media content identifiers of the one or more media content items to  the established new user activity context for later playback; and
record, with the media context association engine, the media content identifiers to a list associated with the established new user activity context in the context data store; and
identify and stream media content associated with  the established new user activity context to a mobile device by causing the media-playback device to:
receive input at the media context association engine of at least one of the one or more context detection parameters detected by the mobile device indicating that the mobile device is in a particular situation;
identify, with the media context association engine, a list associated with  the established new user activity context by comparing the detected parameters with the stored parameters in the context data store;
communicate, from the media context association engine to the media data store, a command to access the media content associated with the media content identifiers in the identified list; and
stream the media content with the media stream service to the mobile device for playback.


Allowable Subject Matter
Claims 23-38 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Garmark et al. (US #2015/0199122) in view of Wellman et al. (US Patent #9658819) further in view of Alsina et al. (US #2016/0357506) teaches a media playback device for saving media content to a context, the media playback device comprising:
a context detecting device;
a processing device;
a memory device encoding instructions that, when executed by the processing device, cause the media playback device to:
receive a voice command to establish a user activity context;
receive input of at least one context detection parameter usable to identify that the media playback device is in the user activity context;
receive voice input of a context description for the user activity context;
receive a voice command selecting media content.

But, Garmark et al. in view of Wellman et al. further in view of Alsina et al. fails to teach a media playback device for saving media content to a context, the media playback device comprising:
receive voice input selecting the user activity context for later playback of the media content;

detect the at least one context detection parameter indicating that the media playback device is in the user activity context; and
automatically play the list of media content after detecting the user activity context.


These limitations, in combination with the remaining limitations of independent Claims 23, 28, and 37 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651